OPINION,
Mr. Justice Paxson :
The court below committed no error in refusing the demand for an issue devisavit velnon. The testatrix was an old woman with a large estate, who had been duly found a lunatic in 1883, without lucid intervals. The appellant, George Murdy, was appointed the committee of her person and estate, and so continued down to the time, of her death. She had no blood relations, and in July, 1887, was’ permitted by her committee to visit some relations of her deceased husband. She complained to them of harsh treatment on the part of Murdy, and importuned them to have him removed from the trust. In obedience to her request proceedings were commenced against him, which resulted in his filing an account. The account was referred to an auditor, and is still pending. In October, 1887, Murdy forcibly took her away from her friends and removed her to his own house, where she remained until the time of her death. Whilst in his house and under his control he procured from her a will giving to himself and wife the bulk of her estate.
*473The court below found, and we think correctly, that the proponent had not overcome the presumption of undue influence raised by the proceedings in lunacy. It would require very strong evidence to sustain a will under such circumstances as these. The appellant not only occupied a confidential relation to the testatrix but he had power and control over her by virtue of his position as her committee. When to this is added the fact that she was a lunatic, without lucid intervals, duly found so by inquisition, the attempt to set up this will seems almost grotesque, to use no harsher word.
The decree is affirmed, and the appeal dismissed at the cost of the appellants.